Exhibit 10a(8)

DEFERRED COMPENSATION PLAN FOR CERTAIN EMPLOYEES
OF PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED
AND ITS AFFILIATES

AMENDED EFFECTIVE DECEMBER 1, 2008

--------------------------------------------------------------------------------



DEFERRED COMPENSATION PLAN FOR CERTAIN EMPLOYEES OF
PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED AND ITS AFFILIATES
AMENDED EFFECTIVE DECEMBER 1, 2008

          1. PURPOSE. The purpose of this Plan is to provide a method to certain
select and key employees of the Company and its Affiliates to defer compensation
as provided herein. This Plan was formerly known as the Deferred Compensation
Plan for Certain Employees of Public Service Electric and Gas Company.

          2. AMENDMENT. This Plan is restated and amended, effective December 1,
2008, to allow a special one-time election to change certain prior deferral
elections and make certain definitional changes related to Section 409A of the
Code.

          3. DEFINITIONS OF TERMS USED IN THIS PLAN. As used in this Plan, the
following words and phrases shall have the meanings indicated:

 

 

 

 

 

(a)

“Account” - the Deferred Compensation Account described in Paragraph 4 of this
Plan.

 



 

 

 

(b)

“Affiliate” – any organization which is a member of a controlled group of
corporations (as defined in Code section 414(b), as modified by Code section
415(h)) which includes the Company; or any trades or businesses (whether or not
incorporated) which are under common control (as defined in Code section 414(c),
as modified by Code section 415(h)) with the Company; or a member of an
affiliated service group (as defined in Code section 414(m)) which includes the
Company or any other entity required to be aggregated with the Company pursuant
to regulations under Code section 414(o). The term affiliate shall also include
such entities which shall be specifically designated by the Committee.

 

 

 

 

 

(c)

“Assets” - all Compensation and interest that have been credited to a
Participant’s Account in accordance with Paragraph 5 of this Plan.

 

 

 

 

 

(d)

“Beneficiary” - the individual(s) and/or entity(ies) designated and defined by
the Plan.

 

 

 

 

 

(e)

“Change in Control” - the occurrence of any of the following events:

 

 

 

 

 

 

(i)

any “person” (within the meaning of Section 13(d) of the Securities Exchange Act
of 1934, as amended from time to time (the “Act”)) is or becomes the beneficial
owner within the meaning of Rule 13d-3 under the Act (a “Beneficial Owner”),
directly or indi­rectly, of securities of the Company (not including in the
securities beneficially owned by such person any securities acquired directly
from


--------------------------------------------------------------------------------



 

 

 

 

 

 

 

the Company or its affiliates) representing 25% or more of the combined voting
power of the Company’s then outstanding securi­ties, excluding any person who
becomes such a Beneficial Owner in connection with a transaction described in
clause (A) of subparagraph (iii) below; or

 

 

 

 

 

 

(ii)

the following individuals cease for any reason to consti­tute a majority of the
number of directors then serving: individuals who, on December 15, 1998,
constitute the board of directors of the Company (“Board”) and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, includ­ing but not limited to a
consent solicitation, relating to the election of directors of the Company)
whose appointment or election by the Board or nomination for election by the
Company’s stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on December 15, 1998 or whose appointment, election or nomination for election
was previously so approved or recom­mended; or

 

 

 

 

 

 

(iii)

there is consummated a merger or consolidation of the Company or any direct or
indirect wholly owned subsidiary of the Company with any other corporation,
other than (1) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior to such merger or
consoli­dation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary of the Company, at least 75% of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (2) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing 25% or more of
the combined voting power of the Company’s then outstanding securities; or

 

 

 

 

 

 

(iv)

the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there


--------------------------------------------------------------------------------



 

 

 

 

 

 

 

is consummated an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity, at
least 75% of the combined voting power of the voting securities of which are
owned by stockholders of the Company in substantially the same proportions as
their own­ership of the Company immediately prior to such sale.

 

 

 

 

 

 

(v)

Notwithstanding the foregoing subparagraphs (i), (ii), (iii) and (iv), a “Change
in Control” shall not be deemed to have occurred by virtue of the consummation
of any transaction or series of integrated transactions immediately follow­ing
which the record holders of the common stock of the Company immediately prior to
such transaction or series of transactions continue to have substantially the
same proportionate ownership in an entity which owns all or substantially all of
the assets of the Company immediately following such transaction or series of
trans­actions.

 

 

 

 

 

(f)

“Code” – the Internal Revenue Code of 1986, as amended. A reference to a section
of the Code shall also refer to any regulations and other guidance issued under
that section.

 

 

 

 

(g)

“Committee” - the Employee Benefits Policy Committee of the Company.

 

 

 

 

 

(h)

“Company” - Public Service Enterprise Group Incorporated.

 

 

 

 

 

(i)

“Compensation” - the total remuneration paid to a Participant for services
rendered to the Company or a Participating Affiliate, excluding the Company’s or
Participating Affiliate’s cost for any public or private employee benefit plan,
including this Plan, but including all elective contributions that are made by
the Company or Participating Affiliate under Internal Revenue Code Sections 125
or 401(k). Compensation deferrable under this Plan shall specifically include
any and all amounts transferred from the deferred compensation accounts of the
Company’s Management Incentive Compensation Plan, the Management Incentive
Compensation Plan of Public Service Electric and Gas Company and any prior
deferred compensation plan of an Affiliate.

 

 

 

 

 

(j)

“Deferred Compensation” - the amount of Compensation deferred pursuant to
Paragraph 4 of this Plan.

 

 

 

 

 

(k)

“Disability” - a Participant will be considered disabled if he/she meets one of
the following requirements: (i) he/she is unable to engage in any substantial
gainful activity by reason of any medically determinable


--------------------------------------------------------------------------------



 

 

 

 

 

physical or mental impairment that can be expected to result in death or to last
for a continuous period of not less than 12 months; or (ii) he/she is, by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than 3
months under a Company or Affiliate sponsored plan.

 

 

 

 

(l)

“Employer” – the Company and any Participating Affiliate.

 

 

 

 

(m)

“ERISA” - The Employee Retirement Income Security Act of 1974, as amended. A
reference to a section of ERISA shall also refer to any regulations and other
guidance issued under that section.

 

 

 

 

(n)

“ERISA Affiliate” - (a) any organization while it is a member of a controlled
group of corporations (as defined in Code Section 414(b)) which includes the
Company; or (b) any trades or businesses (whether or not incorporated) while
they are under common control (as defined in Code Section 414(c)) with the
Company.

 

 

 

 

(o)

“Investment Fund” - the fund or funds selected by the Committee from time to
time which shall serve as a means of measuring the increase or decrease of each
Participant’s Account. The Committee may, in its discretion, add or discontinue
any Investment Fund available under the Plan. The Committee shall provide each
affected Participant with the opportunity, without limiting or otherwise
impairing any other right of such Participant regarding changes in investment
directions, to redirect the allocation of his or her Account invested in any
discontinued Investment Fund among the other Investment Funds available under
the Plan, including any replacement investment vehicle.

 

 

 

 

(p)

“Participant” - each employee of the Company or any Participating Affiliate as
may be designated by the Chief Executive Officer of the Company.

 

 

 

 

(q)

“Participating Affiliate” – any Affiliate of the Company which (a) adopts this
Plan with the approval of the Company; (b) authorizes the Board of Directors and
the Committee to act for it in all matters arising under or with respect to this
Plan; and (c) complies with such other terms and conditions relating to this
Plan as may be imposed by the Company.

 

 

 

 

(r)

“Plan” - the Deferred Compensation Plan for Certain Employees of Public Service
Enterprise Group Incorporated and its Affiliates (formerly known as the Deferred
Compensation Plan for Certain Employees of Public Service Electric and Gas
Company).


--------------------------------------------------------------------------------



 

 

 

 

 

 

(s)

“Separation from Service” - Subject to paragraphs (i) and (ii), a Participant’s
termination from employment with the Company and all ERISA Affiliates, whether
by retirement or resignation from or discharge by the Company or an ERISA
Affiliate.

 

 

 

 

 

 

 

(i)

A Separation from Service shall be deemed to have occurred if a Participant and
the Company or any ERISA Affiliate reasonably anticipate, based on the facts and
circumstances, that either:

 

 

 

 

 

 

 

 

(A)

the Participant will not provide any additional services for the Company or an
ERISA Affiliate after a certain date; or

 

 

 

 

 

 

 

 

(B)

the level of bona fide services performed by the Participant after a certain
date will permanently decrease to no more than 50% of the average level of bona
fide services performed by the Participant over the immediately preceding
36 months.

 

 

 

 

 

 

 

(ii)

If a Participant is absent from employment due to military leave, sick leave, or
any other bona fide leave of absence authorized by the Company or an Affiliate
and there is a reasonable expectation that the Participant will return to
perform services for the Company or an ERISA Affiliate, a Separation from
Service will not occur until the latter of:

 

 

 

 

 

 

 

(A)

the first date immediately following the date that is six months after the date
that the Participant was first absent from employment; or

 

 

 

 

 

 

 

 

(B)

the date the Participant no longer retains a right to reemployment, to the
extent the Participant retains a right to reemployment with the Company or any
ERISA Affiliates under applicable law or by contract.

 

 

 

 

 

 

 

If a Participant fails to return to work upon the expiration of any military
leave, sick leave, or other bona fide leave of absence where such leave is for
less than six months, the Separation from Service shall occur as of the date of
the expiration of such leave.

 

 

 

 

 

 

(t)

“Specified Employee” - An individual who is a key employee (as defined in Code
Section 416(i) without regard to Code Section 416(i)(5)) of the Company at any
time during the 12-month period ending on each December 31 (the “identification
date”). If an individual is a key employee as of an identification date, the
individual shall be treated as a Specified Employee for the 12-month period
beginning on the April 1 following the identification date. Notwithstanding the
foregoing, an individual shall not


--------------------------------------------------------------------------------



 

 

 

 

 

 

 

be treated as a Specified Employee unless any stock of the Company or an ERISA
Affiliate is publicly traded on an established securities market or otherwise.

          4. ELECTION AS TO THE AMOUNT OF COMPENSATION THAT IS TO BE DEFERRED. A
Participant may elect to defer any portion of his/her Compensation otherwise
payable for services rendered for his/her Employer after the date of adoption of
this Plan.

          (a) Timing of Elections - Any election to defer must be made by filing
with the Committee an “Election in Connection with Deferral of Compensation”,
the form of which shall be designated and published by the Committee from
time-to-time. All elections to defer must be made in the calendar year prior to
the year that the services giving rise to the compensation are performed.
Provided, however, that elections to defer performance-based compensation may be
made up to the date that is six-months before the end of the related performance
period, as long as a) the performance period is at least 12 months in length, b)
the Participant performed services continuously from the date the performance
criteria were established through the date the deferral election is made and c)
at the time the deferral election is made, the performance-based compensation is
not both i) substantially certain to be paid and ii) readily ascertainable. A
Participant may change (using the election form for such purposes), not later
than the date than the last date that an election to defer may be made, the
amount of Compensation to be deferred by him/her with respect to the next
succeeding calendar year or performance period.

          In the calendar year that a Participant first becomes eligible to
participate in this Plan, such Participant may elect to defer Compensation for
part of that calendar year but only if such election is made within thirty (30)
days after the Participant first becomes eligible to participate in this Plan or
any other plan required under Section 409A of the Code to be aggregated with
this Plan. Except as otherwise specifically provided for herein, Compensation
may be deferred prospectively only, and the amount of Compensation to be
deferred may be changed only with respect to future calendar years.

          (b) Special One-Time Election to Rescind 2005 Deferrals – Not later
than December 14, 2005, Participants who had elected to defer compensation
during 2005 may, by written notice, the form of which shall be designated and
published by the Committee, rescind his/her election to defer 2005 compensation
and such amounts shall be currently paid to the Participant.

          (c) Special One-Time Election to Change Distribution Elections with
respect to 2005, 2006, 2007 or 2008 Deferrals – Not later than December 31,
2008, Participants who had elected to defer compensation during 2005, 2006, 2007
or 2008 may, by written notice in a form approved by the Committee, elect to
change the distribution elections with respect to any such deferrals.

--------------------------------------------------------------------------------



          5. HOW THE ACCOUNT IS TO BE MAINTAINED.

                    (a) Establishment of Account - The Company shall establish
an Account for each Participant who elects to participate in the Plan. Each
Participant’s Account shall be credited at the end of each month with an amount
equal to the Deferred Compensation which would have otherwise been payable to
him/her that month.

                    (b) Earnings Credits on Assets in the Account – Each
Participant, except Participants whose active employment by an Employer
terminated prior to January 1, 2000, may direct investment of his or her Account
among the Investment Funds (in the manner established by the Committee) in
multiples of one percent; provided, however, that the Committee shall not be
obligated to effectuate any such investment direction. In the case of (i)
Participants whose active employment by an Employer terminated prior to January
1, 2000 and (ii) a Participant who fails to provide a designation of Investment
Funds, such Participants shall be deemed to have designated 100 percent of their
Accounts to be invested in the Investment Fund that determines income accrual
with reference to the prime commercial lending rate of JPMorgan Chase Bank
(formerly, the Chase Manhattan Bank).

                    Except with respect to an investment election related to any
Investment Fund which is discontinued during a Plan Year, which shall be
effective immediately, a Participant’s investment election may be changed
annually and will be effective from January 1 of the Plan Year next following
receipt of the Participant’s investment election form.

                    Each Participant’s Account shall be credited with a rate of
return on the last day of March, June, September and December equal to the rate
of return experienced by the Investment Fund selected by the Participant for the
same period. The fair market value of each Investment Fund shall be determined
by the Committee and shall represent the fair market value of all securities and
other property held by the Investment Fund.

                    (c) Title to and Beneficial Ownership of Assets - The Plan
shall be unfunded. The Company shall not be required to segregate any amounts
credited to any Participant’s Account, which shall be established merely as an
accounting convenience. Title to and beneficial ownership of any Assets, whether
Deferred Compensation or earnings credited to a Participant’s Account pursuant
to Subparagraphs 5(a) and (b) hereof, shall at all times remain in the Company,
and no Participant nor Beneficiary shall have any interest whatsoever in any
specific assets of the Company. All Assets shall at all times remain solely the
property of the Company subject to the claims of its general creditors and
available for the Company’s use for whatever purpose desired.

          6. DISTRIBUTION FROM THE ACCOUNT

                    (a) Election as to the Commencement of the Distribution - By
election on the form designated by and filed with the Committee at the same time
he/she elects to defer compensation under Paragraph 4, a Participant, may elect
to have distribution from his/her account commence (i) on the thirtieth day
after the date he/she ceases to be employed by an Employer or, in the
alternative, (ii) on January 15th of any calendar year following Separation from
Service elected by the Participant, but in any event no later than the latter of
(A) the January

--------------------------------------------------------------------------------



of the year following the year of the Participant’s 70th birthday or (B) the
January following Separation from Service or (iii) pursuant to the terms of any
written employment agreement applicable to the Participant. Notwithstanding the
forgoing, however, for any Participant who is a Soecified Employee, distribution
of his/her account may not occur earlier than six months following his/her
Separation from Service.

                    (b) Election as to the Timing of the Distribution(s) - By
election on the form designated by and filed with the Committee at the same time
he/she elects to defer compensation under Paragraph 4, a Participant may elect
to receive the distribution of his/her Account in the form of (i) one lump-sum
payment, (ii) annual distributions over a five-year period or (iii) annual
distributions over a 10-year period. A Participant may change such election by
filing a subsequent election form, but any such change shall apply only to
future deferrals. In the event a lump-sum payment is made under this Plan, the
Assets credited to a Participant’s Account, including earnings at the rate
provided in Subparagraph 5(b) of this Plan to the date of distribution, shall be
paid to the Participant on the date determined under Subparagraph 6(a) of this
Plan. In the case of a distribution over a period of years, the Company shall
pay to the Participant on the date determined under Subparagraph 6(a) of this
Plan and on the yearly anniversaries of such date, annual installments of the
unpaid balance of the Assets in the Participant’s Account, including earnings on
the unpaid balance at the rate provided in Subparagraph 5(b) of this Plan to the
date of distribution. The amount of each installment shall be determined by
multiplying the then unpaid balance, plus accrued earnings, in the Participant’s
Account by a fraction, the numerator of which is one and the denominator of
which is the number of annual installments remaining to be paid.

                    (c) Changes in Distribution Elections – (i) Participants
may, by notice filed with the Company prior to December 31st of any year, make
changes of distribution elections on a prospective basis; (ii) Participants may,
by notice filed with the Company, make changes of distribution elections with
respect to prior deferred compensation as long (A) any such new distribution
election is made at least one year prior to the date that the commencement of
the distribution would otherwise have occurred and (B) the revised commencement
date is at least five years later than the date that the commencement of the
distribution would otherwise have occurred; (iii) Special One-Time Election -
Participants may, by notice filed with the Company prior to December 31, 2005,
make a one-time election to change any distribution election previously made
with respect to compensation deferred on or before December 31, 2005; (iv)
Special One-Time Election - Participants may, by notice filed with the Company
prior to December 31, 2008, make a one-time election to change any distribution
election previously made with respect to compensation deferred during 2005,
2006, 2007 or 2008.

                    (d) Distribution in Case of Certain Disability - In the
event of a Participant’s Disability prior to a calendar year elected by the
Participant under Subparagraph 6(a)(ii) of this Plan for distribution to
commence, distribution of the Participant’s Account shall commence in the month
following the month in which the Participant terminates employment for
Disability, in accordance with the Participant’s election under Subparagraph
6(b) of this Plan as to the form of distribution.

--------------------------------------------------------------------------------



                    (e) Distribution in Case of Death - In the event of an
Participant’s death, the balance of the Participant’s Account shall be
distributed to the Participant’s Beneficiary(ies) over a period of not more than
five (5) years, in accordance with the Participant’s election (on the form
designated by and filed with the Committee) for distribution in case of death.
Any change in the period over which such payments are made shall only apply to
future deferrals. Such distribution shall be made in a manner consistent with
Subparagraph 6(b) of this Plan and shall commence in the month of January of the
year after the year of the Participant’s death, on a date within said month to
be determined by the Committee in its sole discretion. Additional annual
payments for distributions made over a period of more than one year shall be
made on the yearly anniversaries of such date. In the event of a Participant’s
death after distribution of his/her Account has commenced, any election under
this Subparagraph 6(e) shall not extend the time of payment of his/her Account
beyond the time when distribution would have been completed if he/she had lived.
A Participant may change Beneficiary designations by filing a subsequent
designation with the Committee.

                    (f) Request for Change in Distribution on Account of an
Unforeseeable Emergency - A Participant, Beneficiary or a legal representative
may request an acceleration of any payments from a Participant’s Account by
filing a written request therefore with the Committee. The Committee may, in its
sole discretion, grant such request only if the Committee determines that an
emergency beyond the control of the Participant, Beneficiary or legal
representative exists and which would cause such Participant, beneficiary or
legal representative severe financial hardship if the payment of such benefits
were not approved. Any such distribution for hardship shall be limited to the
amount needed to meet such emergency plus the amount of any tax liability
resulting from the distribution. A Participant who makes a hardship withdrawal
may not reenter this Plan for 12 months after the date of withdrawal. Any
distribution under this Subparagraph 6(f) shall be made on the 15th day after
the Committee grants such request for hardship withdrawal.

                    (g) Employment not Terminated if Transferred to an Affiliate
- For the purposes of this Paragraph 6, an Participant shall not be deemed to
have experienced a Separation from Service if he/she is transferred to the
employ of an employer that is an Affiliate of the Company.

                    (h) Company may Distribute in Lump-Sum if Distributable
Amount Less Than $5,000 - The Company reserves the right to make a lump-sum
distribution, notwithstanding any other provision of this Plan, if the total
Assets in the Participant’s Account in this Plan and in the Participant’s
accounts in all other plans required under the Section 409A of the Code to be
aggregated with this Plan, are $5,000 or less at any time after the Participant
ceases to be employed by the Company.

                    (i) Failure to make a Distribution Election – If, with
respect to any election to defer compensation for any year, a Participant fails
to make a proper election with respect to the distribution of such compensation,
such amount will be distributed in a lump sum on the thirtieth day following the
Participant’s Separation from Service.

--------------------------------------------------------------------------------



                    (j) Distribution in Case of Certain Tax Events – If, with
respect to any Participant, the Plan fails to meet the requirements of the Code
with respect to the deferral of tax liability, the Company may accelerate
distribution from a Participant’s Account amounts sufficient to meet such
Participant’s resulting Federal, State, Local and/or Foreign tax liability
(including any interest and penalties).

          7. ASSIGNMENT. No benefit under the Plan shall in any manner or to any
extent be assigned, alienated, or transferred by any Participant or Beneficiary
under the Plan or subject to attachment, garnishment or other legal process.

          8 PLAN DOES NOT CONSTITUTE AN EMPLOYMENT AGREEMENT. This Plan shall
not constitute a contract for the continued employment of any Participant by the
Company. The Company reserves the right to modify a Participant’s compensation
at any time and from time to time as it considers appropriate and to terminate
his/her employment for any reason at any time notwithstanding this Plan.

          9. AMENDMENT OR TERMINATION OF THE PLAN BY THE COMPANY. The Company
may, in its sole discretion and by action of its Board of Directors or Employee
Benefit Policy Committee, amend, modify or terminate this Plan at any time,
provided, however, that no such amendment, modification or termination shall
adversely affect the right of a Participant in respect of Deferred Compensation
previously earned by him/her which has not been paid, unless such Participant or
his/her legal representative shall consent to such change; and no such
amendment, modification or termination shall entitle any Participant to an
acceleration of any distributions from this Plan. Provided, further, that
notwithstanding any other provision of this Plan, upon the occurrence of a
Change in Control, the earnings credit calculated pursuant to Paragraph 5 may
not be reduced below the prime commercial lending rate described in Subparagraph
5(b).

          10. WHAT CONSTITUTES NOTICE. Any notice to an Participant, Beneficiary
or legal representative hereunder shall be given either by delivering it or by
depositing it in the United States mail, postage prepaid, addressed to his/her
last known address. Any notice to the Company or the Committee hereunder
(including the filing of election and designation forms) shall be given either
by delivering it, or depositing it in the United States mail, postage prepaid,
to the Secretary of the Employee Benefits Policy Committee, Public Service
Enterprise Group Incorporated, 80 Park Plaza, P. 0. Box 1170, Newark, New Jersey
07102.

          11. ADVANCE DISCLAIMER OF ANY WAIVER ON THE PART OF THE COMPANY.
Failure by the Company to insist upon strict compliance with any of the terms,
covenants or conditions hereof shall not be deemed a waiver of any such term,
covenant or condition, nor shall any waiver or relinquishment of any right or
power hereunder at any one or more times be deemed a waiver or relinquishment of
any such right or power at any other time or times.

          12. EFFECT ON INVALIDITY OF ANY PART OF THE PLAN. The invalidity or
unenforceability of any provision hereof shall in no way affect the validity or
enforceability of any other provision.

--------------------------------------------------------------------------------



          13. PLAN BINDING ON ANY SUCCESSOR OWNER. Except as otherwise provided
herein, this Plan shall inure to the benefit of and be binding upon the Company,
its successors and assigns, including but not limited to any corporation which
may acquire all or substantially all of the Company’s assets and business or
with or into which the Company may be consolidated or merged.

          14. LAWS GOVERNING THIS PLAN. Except to the extent federal law
applies, this Plan shall be governed by the laws of the State of New Jersey.
This Plan is specifically intended to comply with the provisions of The American
Jobs Creation Act of 2004 (the “AJCA”) and Section 409A of the Code and it shall
automatically incorporate all applicable restrictions of the AJCA, the Code and
its related regulations, and the Company will amend the Plan to the extent
necessary to comply with those requirements. The timing under which a
Participant will have a right to receive any payment under this Plan will be
deemed to be automatically modified, and a Participant’s rights under the Plan
limited to conform to any requirements under, the AJCA, the Code and its related
regulations.

          15. MISCELLANEOUS. The masculine pronoun shall mean the feminine
wherever appropriate.

--------------------------------------------------------------------------------